PER CURIAM.
The importations in controversy were stained window glass, and the question which we have to decide is wliether the merchandise was subject to duty pursuant to paragraphs 132 and 3.18 of the tariff act of October 1, 1890, or was subject to duty pursuant to the provisions of paragraph 122 of the same tariff act. Paragraph 132 imposes duty upon “unpolished cylinder, crown, and common window glass” (of the dimensions of the importations in question) at 3¿ cents per pound, and paragraph 118 subjects to a duty of 30 per cent, ad valorem, in addition to the rales otherwise chargeable thereon, “cylinder, crown or common window glass, when ground, * * * stained, colored, or otherwise ornamented or decorated.” Paragraph 122 provides that upon all “stained or painted window glass” (not exceeding in size the importation in question) “not specially provided for in this act,” 1he duty shall be 45' per cent, ad valorem. It is not clear that the importa!ions were not dutiable under the provisions of the first: two paragraphs mentioned, these being more specific than paragraph 122, because of the omission of the words contained in the latter paragraph, “not otherwise provided for.” Matheson & Co. v. U. S., 18 C. C. A. 143, 71 Fed. 394; U. S. v. Eisner & Mendelsohn Co., 8 C. C. A. 148, 59 Fed. 352. If, however, these paragraphs are not more specific than the oilier, the case is one in which section 5 of the same tariff act comes into operation. That section provides: “If two or more rates of duty shall he applicable to any imported article it shall pay duty at the highest of such rates.” The decision of the circuit court is affirmed.